Citation Nr: 1104322	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a foot disorder 
including as due to mustard gas and asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD)/emphysema including as due to mustard 
gas and asbestos exposure.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from January 1973 to 
September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating determination by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Indianapolis, Indiana.

The Board notes that the above issue was remanded by the Board in 
May 2009 and August 2009 for further evidentiary development.  As 
will be further explained below, this development having been 
achieved, the issue is now ready for appellate review.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that any left 
foot disorder is related to his active duty service including as 
due to mustard gas and asbestos exposure.

2.  The competent evidence fails to demonstrate that the 
Veteran's COPD/emphysema is related to his active duty service 
including as due to mustard gas and asbestos exposure.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by 
active military service, nor is it due to exposure to mustard gas 
or asbestos exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 
(2010).

2.  COPD/emphysema was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to in-service exposure to mustard gas 
and asbestos.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in July 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
This letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The July 2006 letter provided 
this notice to the Veteran.  

The Board observes that the July 2006 letter was sent to the 
Veteran prior to the May 2007 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the July 2006 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Additionally, the Board notes that the Veteran was provided 
notice with regard to the evidence necessary to show that he was 
exposed to mustard gas and/or asbestos.  The Board notes that 
this information was provided in the July 2006 letter.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are associated with the claims folder.  The Board notes 
that the Veteran claims to have received treatment at the 
Indianapolis, Indiana, VAMC.  However, no VA treatment records 
pertaining to the Veteran could be located at that facility.  The 
Board notes that a July 2010 formal finding noted the 
unavailability of the Indianapolis VAMC treatment records and the 
Veteran was notified in a July 2010 letter.  The Board notes that 
VAMC records from the Puget-Sound VAMC and the Northern Indiana 
VAMC are of record and were reviewed. 

In May 2009 and August 2009, the Board remanded the case to the 
agency of original jurisdiction (AOJ) for additional development.  
A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board notes that the above 
stated issues were previously remanded in order for the RO to 
schedule a video hearing and attempt to obtain Social Security 
Administration (SSA) records in the May 2009 and August 2009 
remands respectively.  The Board notes that the SSA records were 
obtained and the Veteran's hearing request was withdrawn in a 
July 2009 letter from the Veteran.  The requested records having 
been obtained and the hearing request having been withdrawn, the 
issues now return to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges 
that the Veteran has not had a VA examination specifically for 
his current claims seeking service connection for a foot disorder 
and COPD/emphysema.  The Board concludes an examination is not 
needed in this case because while the Veteran is currently 
diagnosed with residuals of a foot disorder and COPD/emphysema, 
there is no indication that the Veteran suffered from either 
disability while on active duty service and no credible link 
between any currently suffered disability and the Veteran's 
active duty service.  Additionally, the Board notes that there is 
no credible evidence supporting the Veteran's contentions that he 
was exposed to either asbestos or mustard gas during active duty 
service.    See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons or 
bases regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion could 
substantiate the Veteran's claim because there was no evidence, 
other than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms"); see also Waters v. Shinseki, 
601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's 
conclusory generalized statement that a service illness caused 
his present medical problems was not enough to entitle him to a 
VA medical examination since all Veterans could make such a 
statement, and such a theory would eliminate the carefully 
drafted statutory standards governing the provision of medical 
examinations and require VA to provide such examinations as a 
matter of course in virtually every disability case).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its May 2009 and August 2009 remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand).  See also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  Therefore, the Board is satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for appellate 
review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2010).

I.  Mustard Gas Exposure

The Veteran claims that, as a result of his exposure to mustard 
gas during service, he developed a foot disorder and 
COPD/emphysema.  

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with the 
subsequent development of certain diseases, is sufficient to 
establish service connection in the following circumstances:  (1) 
full-body exposure to nitrogen or sulfur mustard during active 
military service, together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the skin; 
(2) full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or COPD; or (3) full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  Service 
connection will not be established under this section if the 
claimed condition is due to the Veteran's own willful misconduct, 
or if there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the cause of 
the claimed condition.  38 C.F.R. § 3.316.  If a Veteran is found 
not to be entitled to the regulatory presumption of service 
connection under 38 C.F.R. § 3.316, the claim must still be 
reviewed to determine if service connection can be established on 
a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran contends that he was exposed to mustard 
gas during training and in the ships and barracks in which he 
stayed.  The Board notes, however, that according to a March 2007 
electronic communication from the Veteran's Benefits 
Administration, VA central office, citing a Department of Defense 
response, the Veteran cannot be considered to have been exposed 
to a mustard agent because nothing in his records supports his 
claim that he was exposed.  The Board acknowledges the Veteran's 
contentions and notes that the Veteran is competent to report his 
experiences while on active duty, but the Board finds that the 
Veteran's contentions are not credible because the contemporary 
records from that time to not indicate that the Veteran was ever 
exposed to mustard gas during training or at any facility in 
which the Veteran was housed.  The Board assigns greater 
probative weight to the official records than to the Veteran's 
current recollection because the official records were made in 
the regular course of business, contemporaneous with the event, 
and thus have a greater likelihood of accuracy than the Veteran's 
current effort to recall events occurring 30 to 40 years 
previous.  Therefore, a preponderance of the evidence is against 
a finding that the Veteran was exposed to mustard gas during his 
active service.

With regard to the Veteran's claim for COPD/emphysema, the Board 
observes that both COPD and emphysema are noted presumptive 
diseases, however, in order for the presumption to apply, the 
Veteran must have been exposed to mustard gas and, as stated 
there is no evidence that he was in fact exposed to mustard gas.  
Moreover, the Board notes that there is no credible medical 
evidence stating that the Veteran's COPD/emphysema is related to 
his active duty service.  Indeed, as will be further noted below, 
the only causal link provided in private as well as the VA 
treatment records is the Veteran's decades long smoking habit.  

After weighing all the evidence, the Board finds greater 
probative value in the records that indicate that the Veteran was 
not exposed to mustard gas while on active duty.  Therefore, the 
Veteran's contentions are of no probative weight.

In this case, the only link between any current disability and 
mustard gas exposure is provided by the Veteran and is 
contradicted by the overall evidence.  The Board acknowledges the 
Veteran's claims that he was exposed to mustard gas while on 
active duty and that this exposure caused his COPD/emphysema and 
left foot disorder, however the preponderance of the evidence of 
record indicates that the Veteran was not exposed to mustard gas 
and he is not competent to comment on whether that exposure was 
the cause of his symptoms or disorders.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Finally the Board notes that with regard to a left foot disorder, 
it is not a disease or disability included in the presumptive 
diseases, and therefore even if the Veteran had been exposed, the 
presumption would not apply.

Based on this evidence, the Board finds that a service connection 
finding, on a presumptive basis under 38 C.F.R. § 3.316, would be 
unwarranted.  The evidence does not show that the Veteran 
experienced full body exposure to mustard gas during service or, 
with regard to a left foot disorder, that the Veteran's claimed 
condition is a presumptive condition.

II.  Asbestos Exposure

There is no specific statutory guidance with regard to asbestos- 
related claims, nor has the Secretary of VA promulgated any 
regulations in regard to such claims. VA has, however, issued a 
circular on asbestos-related diseases.  DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to asbestos.  
The DVB circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI. (This has now been reclassified 
in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, 
Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not:  (1) service records 
demonstrate the Veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the Veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non- 
exclusive list of asbestos-related diseases/abnormalities:  
asbestosis, interstitial pulmonary fibrosis, tumors, effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the larynx, 
cancer of the pharynx, cancer of the urogenital system (except 
the prostate), and cancers of the gastrointestinal tract. See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and brake 
linings, and manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, and military 
equipment.  See M21-1 MR, part VI, Subpart ii, Chapter 2, Section 
C, 9 (f).

The Veteran contends that he was exposed to asbestos during 
training and in the ships and barracks in which he was housed or 
transferred.  The Veteran's record, however, does not indicate 
that he was exposed to asbestos.  Indeed his military 
occupational specialty of rifleman and infantry unit leader are 
not indicative of a high incidence of asbestos exposure.  With 
regard to post-service occupation, the Board notes that the 
Veteran worked as a factory worker and a truck driver.  There is 
no indication that the Veteran was exposed in his post service 
occupations.  Additionally, neither of the Veteran's post-service 
occupations are included in the non-exclusive list of occupations 
that have higher incidents of asbestos exposure.  

The Board notes that the Veteran does have diagnoses of COPD and 
emphysema and while neither COPD nor emphysema are specifically 
listed as part of the non-exclusive list for asbestos-related 
diseases, the diseases typically associated with asbestos 
exposure do most often affect the lungs and digestive tract.  
However, the Board notes that there is no indication in the 
medical records that the Veteran's COPD/emphysema is related to 
asbestos exposure.  Indeed, as will be further explained below, 
there is evidence that the Veteran's COPD/emphysema is not the 
result of asbestos exposure.  Additionally it is noted that a 
left foot disorder is not listed as part of the non-exclusive 
list for asbestos-related diseases, nor is it a disorder that 
affects the lungs and digestive tract.  In this regard, in Dyment 
v. West, 13 Vet. App. 141, 145 (1999), the United States Court of 
Appeals for Veterans Claims (Court) found that provisions in 
former paragraph 7.68 (predecessor to paragraph 7.21) of VBA 
Manual M21-1, Part VI, did not create a presumption of exposure 
to asbestos.  Medical-nexus evidence is required in claims for 
asbestos-related disease related to alleged asbestos exposure in 
service.  See VAOGCPPREC 04-00.  As such the Board finds that the 
Veteran is not entitled to service connection for COPD/emphysema 
or a left foot disorder as due to asbestos exposure.



III.  Direct Service Connection

Even if a Veteran is found not to be entitled to the regulatory 
presumption of service connection under 38 C.F.R. §§ 3.311 and/or 
3.316, the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted above, the Board observes that the Veteran is currently 
diagnosed with COPD and emphysema as evidenced in various private 
and VA treatment reports.  The earliest evidence of record of a 
lung disorder diagnosis is for COPD by a May 2002 private 
treatment report.  Most recently in a February 2010 VA treatment 
report it is noted that the Veteran suffers from COPD and 
pulmonary emphysema.  With regard to the Veteran's left foot 
disability the Board notes that the Veteran is currently 
diagnosed with various residuals of foot disorders, left foot.  
Initially the Board notes a November 1996 x-ray in which it is 
revealed that the Veteran suffers from a probable acute 
nondisplaced fracture of the base of the fifth metatarsal.  A 
January 1997 MRI revealed a 3 cm lobulated septated fluid signal 
mass adjacent to the fifth tarsal metatarsal joint space which 
most likely represents either a ganglian or a synovial cyst.  The 
Board observes a March 2003 letter from the Veteran's treating 
physician in which it is noted that the Veteran has been 
receiving treatment for various recurring foot problems which 
have required various surgical corrections since August 1997.  As 
such the Board finds that the Veteran does have a current lung 
disability and a left foot disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

While the Veteran does have a current disability there is no 
competent evidence that the Veteran suffered from COPD/emphysema 
or a foot disorder while in-service.  Indeed, the Board notes 
that the Veteran's August 1972 entrance examination, February 
1977 re-enlistment examination, and his July 1981 separation 
examination lists the Veteran's feet and lungs and chest as 
normal.  Indeed, the Veteran's service treatment records are 
devoid of any mention of COPD or emphysema, although the Board 
notes that the Veteran was diagnosed with acute bronchitis 
according to a March 1976 service treatment note.  However, as 
noted above there is no evidence that the Veteran suffered from a 
chronic lung disorder during active duty service.  
With regard to a medical nexus, the Board acknowledges the 
Veteran's contentions that both of his claims are related to 
active duty service or to exposure to asbestos or mustard gas 
while in active duty service.  With regard to the Veteran's claim 
for a left foot disorder, there is no objective medical evidence 
linking the Veteran's foot disorder to active duty service.  The 
Veteran contends that he has had problems with pain in his left 
foot that started during basic training and was made worse by all 
the standing and running during active duty service.  The Board 
recognizes the Veteran's assertions that he has experienced pain 
since service; however, pain alone without an underlying disorder 
is not a disability for which service connection may be granted.  
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The Board notes that the Veteran is competent to describe his 
left foot symptomatology and the Veteran's statements provide 
such subjective complaints.  The Board further acknowledges that 
with regard to continuity of symptomatology, symptoms as opposed 
to treatment are of primary interest and the Veteran is competent 
to observe pain during and post service and that observation need 
not be recorded.  However, while the Veteran is competent to 
provide continuity of symptomatology, as noted above, it is also 
necessary to show that the Veteran is credible in his assertions.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  In weighing lay evidence, the 
Board must render a finding with regard to both competency and 
credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 
(2006).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).

The Board acknowledges that when determining the credibility of 
lay evidence, the Board cannot determine that credibility is 
lacking merely because there is no corroborating contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006).  However, in this instance it is not 
the absence of contemporaneous medical evidence that is at issue, 
rather, it is the abundance of medical evidence that fails to 
note the Veteran's claimed disorders that serves as evidence of a 
lack of credibility.  It is logical to conclude that a reasonable 
person, who had access, would seek medical attention if it were 
required.  The Veteran appears to reasonably decide to take the 
time to seek medical treatment in regards to other medical 
problems, so it is unclear as to why he would not take the time 
to do so in regards to pain in his left foot.  The Veteran noted 
that the pain caused by this disability affects his daily living.  
It is reasonable to believe that the claimed constant pain caused 
by this disability would be enough to cause the Veteran to seek 
medical attention.  As such the Board finds the Veteran's 
statements with regard to continuity of symptomatology are not 
credible on the basis that he sought medical attention for other 
ailments so the lack of treatment with regard to left foot 
disorder makes his statements appear inconsistent with the 
record.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony).  It therefore follows that 
his assertion of constant pain during and since service, relating 
to a left foot disorder is not credible.  Consequently, his 
assertions are afforded no probative value regarding the question 
of whether a left foot disorder is related to his active duty 
service.

Having found the Veteran's statements with respect to his left 
foot disability to be not credible with regard to continuity of 
symptomatology and finding no competent and credible medical 
evidence to support continuity of symptomatology, the Board finds 
that direct service connection for a left foot disorder is not 
warranted.

With regard to the Veteran's claim for COPD/emphysema, there is 
medical evidence of record that links the Veteran's 
COPD/emphysema with his long time excessive smoking habit.  In 
this regard the Board observes the January 2010 VA treatment 
report noting that the Veteran has a 2-3 pack per day smoking 
habit for more than 30 years.  Specifically, the Board notes a 
January 2006 letter from a treating physician that states that 
the Veteran continues to smoke which has resulted in him having 
COPD and exacerbations of his COPD requiring hospitalizations.  
As noted above, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  The Board notes that the Veteran is competent to 
report symptoms associated with breathing problems, but the 
Veteran is not competent to provide a medical nexus with regard 
to the cause of those symptoms.  In this case, the Board affords 
greater probative weight to the Veteran's treating physician who 
stated that the Veteran's lung problems are the result of his 
long term excessive smoking habits.  

Additionally, in making this determination, the Board points out 
that the first evidence of record of the Veteran having been 
diagnosed with COPD appears in 2002, approximately 21 years after 
his discharge from active duty service.  The first evidence of 
record noting a left foot disability is a 1996 x-ray of the left 
foot; approximately 15 years after discharge from active duty 
service.  This gap in the evidentiary record preponderates 
strongly against these claims on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  
The Board may consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the Veteran 
has not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Finally, the Board notes the Veteran's statements that he suffers 
from a left foot disorder and COPD/emphysema that are related to 
his active duty service to include in-service exposure to mustard 
gas and/or asbestos, and while the Veteran as a lay person is 
competent to provide evidence regarding any symptomatology, he is 
not competent to provide evidence regarding diagnosis, including 
the severity of a disease or disorder, or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, the possibility of a causal relationship 
between a disability and exposure to mustard gas and asbestos 
requires specialized training for a determination as to 
causation, and is therefore not susceptible of lay opinions on 
etiology.  Only a medical professional can provide evidence 
regarding etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to the 
medical question of whether his claims are related to any 
exposure to mustard gas or asbestos that the Veteran might have 
suffered while in service.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claims of 
service connection for a left foot disorder and COPD/emphysema, 
to include as secondary to mustard gas or asbestos exposure.  In 
this regard, the medical evidence shows current diagnoses with 
regard to both disabilities, however, there is no evidence that 
either disability was incurred during active duty service and the 
evidence of greater probative weight indicates that the Veteran 
was not exposed to mustard gas or asbestos during active duty 
service  The Board has considered the benefit of the doubt rule; 
however, as a preponderance of the evidence is against these 
claims such rule does not apply and the claims must be denied.  
38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a foot disorder including 
as due to mustard gas and asbestos exposure is denied.

Entitlement to service connection for COPD/emphysema including as 
due to mustard gas and asbestos exposure is denied.





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


